Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 2, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  153049                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  KEITH TODD,                                                                                                         Justices
           Plaintiff-Appellant,
  v                                                                 SC: 153049
                                                                    COA: 323235
                                                                    Wayne CC: 14-004589-CZ
  NBC UNIVERSAL (MSNBC),
           Defendant-Appellee,
  and
  EASTPOINTE POLICE DEPARTMENT and
  A-ONE LIMOUSINE,
           Defendants.

  _________________________________________/

         On order of the Court, the application for leave to appeal the December 10, 2015
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).
  The parties shall file supplemental briefs within 42 days of the date of this order
  addressing: (1) whether the erroneous statements contained in the television show aired
  by the defendant NBC Universal (MSNBC) must be considered in context with the
  pertinent facts and circumstances surrounding the statements, and if so, whether the
  statements viewed in that context rise to the level of extreme and outrageous conduct; (2)
  whether the statements in question are protected by the First Amendment; and (3)
  whether the plaintiff should have been permitted to amend his complaint. The parties
  should not submit mere restatements of their application papers.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 2, 2016
           s1026
                                                                               Clerk